Name: 2006/78/EC: Commission Decision of 31 January 2006 concerning a financial contribution by the Community for the implementation of an epidemiological survey and bluetongue surveillance measures in the context of the emergency measures taken to combat this disease in Portugal in 2004 and 2005 (notified under document number C(2006) 166)
 Type: Decision_ENTSCHEID
 Subject Matter: health;  agricultural activity;  means of agricultural production;  Europe
 Date Published: 2006-02-08; 2007-05-08

 8.2.2006 EN Official Journal of the European Union L 36/45 COMMISSION DECISION of 31 January 2006 concerning a financial contribution by the Community for the implementation of an epidemiological survey and bluetongue surveillance measures in the context of the emergency measures taken to combat this disease in Portugal in 2004 and 2005 (notified under document number C(2006) 166) (Only the Portuguese text is authentic) (2006/78/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Decision 90/424/EEC of 26 June 1990 on expenditure in the veterinary field (1), and in particular Article 3(2a) thereof, Whereas: (1) On 24 November 2004, outbreaks of bluetongue appeared in Portugal. The emergence of this disease may represent a serious risk to the Community's livestock population. (2) In order to prevent the spread of the disease as rapidly as possible, the Community should contribute financially to the eligible expenditure incurred by Portugal in the context of the emergency measures taken to combat the disease, as provided for in Decision 90/424/EEC. Therefore, on 15 September 2005 Commission Decision 2005/660/EC concerning a financial contribution by the Community in the context of the emergency measures taken to combat bluetongue in Portugal in 2004 and 2005 (2) was adopted. (3) The Commission has adopted various decisions in order to demarcate the protection and surveillance zones and to set out the conditions governing movements of animals from these zones, the last one being Decision 2005/393/EC of 23 May 2005 on protection and surveillance zones in relation to bluetongue and conditions applying to movements from or through these zones (3). (4) Since autumn 2004 the exceptional weakness of rainfalls in Portugal has seriously affected the fodder supply and consequently the possibilities of animal feeding, causing additional costs for the farmers. This situation is of particular consequence in Portugal since holdings specialising in bovine and ovine births are located in the areas affected by the restrictions on animal movements, while those specialising in fattening, which are the natural outlet for animals raised on such holdings, are located outside those areas. (5) Other measures were put in place by Portugal in collaboration with Spain to control the epidemic by carrying out epidemiological surveys and disease surveillance measures, including laboratory tests for serological and virological surveillance in the framework of pre-movement testing of animals and entomological surveillance. (6) Portugal and Spain have provided evidence of cooperation between both Member States to avoid the spread of the disease by carrying out disease surveillance measures. (7) In accordance with Article 3(2) of Council Regulation (EC) No 1258/1999 of 17 May 1999 on the financing of the common agricultural policy (4), veterinary and plant health measures undertaken in accordance with Community rules are financed by the Guarantee Section of the European Agricultural Guidance and Guarantee Fund. The auditing of those measures falls within Articles 8 and 9 of that Regulation. (8) The payment of the financial contribution from the Community should be subject to the condition that the actions planned have actually been carried out and that the authorities supply all the necessary information within the time limits laid down. (9) On 25 February 2005, Portugal submitted an initial estimation of the costs incurred in the context of the other emergency measures, including epidemiological surveillance measures taken to combat the disease. This estimation of epidemiological surveillance measures amounts to EUR 4 303 336. (10) Pending on-the-spot checks carried on by the Commission, it is now necessary to fix the first instalment of the Community financial contribution. That first instalment should be equal to 50 % of the Community contribution, established on the basis of the estimated eligible expenditure of epidemiological surveillance measures. It is also appropriate to fix the maximum amounts to be reimbursed for the cost of tests and traps used in the framework of these measures. (11) Portugal has fulfilled all their technical and administrative obligations with regard to the measures provided for in Article 3 of Decision 90/424/EEC. (12) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 Granting of a financial contribution from the Community to Portugal 1. In the context of the emergency measures taken to combat bluetongue in 2004 and 2005, Portugal shall be entitled to a financial contribution from the Community amounting to 50 % of the expenditure incurred for the costs of the laboratory tests for serological and virological surveillance and for the costs of entomological surveillance, including the purchase of traps. 2. The maximum amounts of the costs to be reimbursed to Portugal for the tests and the traps referred to in paragraph 1 shall not exceed: (a) for serological surveillance, Elisa test: EUR 2,5 per test; (b) for virological surveillance, RT.PCR test: EUR 15 per test; (c) for entomological surveillance, trap: EUR 160 per trap. 3. The financial contribution from the Community shall exclude value added tax. Article 2 Payment arrangements Subject to the results of the on-the-spot checks carried out in accordance with Article 9(1) of Decision 90/424/EEC, an initial instalment of EUR 600 000 shall be paid, as part of the Community financial contribution provided for in Article 1. That payment shall be made on the basis of supporting documents submitted by Portugal relating to the laboratory tests and the purchase of traps referred to in Article 1(1). Article 3 Payment conditions and supporting documents 1. The financial contribution from the Community as referred to in Article 1 shall be paid on the basis of: (a) an application containing the data specified in the Annex submitted within the time limit set out in paragraph 2 of this Article; (b) the supporting documents referred to in Article 2, including an epidemiological report and a financial report; (c) the results of any on-the-spot checks carried out in accordance with Article 9(1) of Decision 90/424/EEC. The documents referred to in point (b) shall be made available for on-the-spot checks referred to in point (c). 2. The application referred to in paragraph 1(a) shall be submitted in computerised form within sixty calendar days following the date of notification of this Decision. If that time limit is not observed, the financial contribution from the Community shall be reduced by 25 % for every month of delay. Article 4 Addressee This Decision is addressed to the Portuguese Republic. Done at Brussels, 31 January 2006. For the Commission Markos KYPRIANOU Member of the Commission (1) OJ L 224, 18.8.1990, p. 19. Decision as last amended by Regulation (EC) No 806/2003 (OJ L 122, 16.5.2003, p. 1). (2) OJ L 244, 20.9.2005, p. 28. (3) OJ L 130, 24.5.2005, p. 22. Decision as last amended by Decision 2005/828/EC (OJ L 311, 26.11.2005, p. 37). (4) OJ L 160, 26.6.1999, p. 103. ANNEX Data referred to in Article 3(1)(a) Costs incurred Nature of action Number Amount (not including VAT) ELISA Tests RT.PCR Tests Other virological Tests Traps Total